Citation Nr: 1513261	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  05-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial rating of 70 percent for posttraumatic stress disorder (PTSD) prior to November 5, 2006.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to November 5, 2006.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to June 1988 and from November 1990 to June 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 50 percent rating, effective December 10, 2003.  The Veteran timely appealed the rating assigned.  

In February 2006, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In May 2006, the Board remanded the case for additional development.  In December 2006, the RO increased the rating for PTSD to 100 percent effective November 5, 2006.  Because the RO did not assign the maximum disability rating possible for the entire appeal period, the rating prior to that date remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Board denied a rating in excess of 50 percent for PTSD for the period prior to November 5, 2006.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the parties submitted a Joint Motion for Remand.  In a May 2009 Order, the Court granted the motion, vacating and remanding the case to the Board for further appellate review.  


In December 2009, the Board again denied a rating in excess of 50 percent for PTSD for the period prior to November 5, 2006.  The Veteran appealed this decision to the Court.  In May 2010, the parties submitted another Joint Motion for Remand.  In a June 2010 Order, the Court granted the motion and remanded the matter to the Board.  

The Board acknowledges that additional evidence, to include VA records dated through March 2010, was received following the most recent supplemental statement of the case (SSOC) in May 2008.  This evidence, however, was obtained in connection with unrelated claims filed in February and March 2010 and is not considered relevant to the issue of whether an evaluation greater than 50 percent was warranted for the period prior to November 5, 2006.  Accordingly, a remand for consideration of these records and issuance of additional supplemental statement of the case would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In October 2010, the attorney submitted argument and also requested a 60-day extension to submit additional evidence and/or argument.  In response, the Board extended the time period for submission of additional evidence to December 2, 2010.  In November 2010, the attorney acknowledged the extension and submitted another copy of the October 2010 argument for review.  At that time, it was requested that the Board proceed with adjudication of the case.  

In February 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2014).  The requested opinion was received in March 2011 and in April 2011, the attorney was provided a copy of same.  In May and September 2011, the Board granted extensions of time to submit additional argument and also provided a copy of the Board's VHA instruction letter, as requested by the attorney.  In October 2011, the attorney submitted additional argument; however, no additional evidence was received.  

In April 2012, the Board again denied a rating in excess of 50 percent for PTSD for the period prior to November 5, 2006.  The Veteran appealed this decision to the Court.  In April 2013, the parties submitted yet another Joint Motion for Remand, and in an order dated later that month, the Court granted the motion and again remanded the matter to the Board.  

In May 2014, the Board requested another medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  The requested opinion was received in May 2014.  The Board sought clarification of that opinion in June 2014, and supplemental opinions were received in July 2014.  In October 2014, the Veteran's the attorney was provided copies of these opinions.  In November 2014, the attorney submitted additional argument; however, no additional evidence was received.  

The Board additionally notes that, in statements submitted following the most recent Joint Motion for Remand, the Veteran, through his attorney, specifically limited his appeal to the issue of entitlement to a 70 percent rating for his PTSD.  See February 2013 Brief (concluding that "the Board should grant entitlement to an initial rating of 70 percent for PTSD prior to November 5, 2006"); November 2014 Attorney Letter ("[The Veteran] does not contend he is entitled to a schedular 100% rating prior to November 2006.  As previously argued, he believes he is entitled to an initial 70% rating.").

Although, as noted, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB, 6 Vet. App. at 39 (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, the Veteran's attorney unequivocally stated on two occasions that the appeal would be satisfied by the grant of an initial 70 percent rating.  Accordingly, the Veteran has specifically limited the issue on appeal to entitlement to an initial 70 percent rating for PTSD prior to November 5, 2006, as reflected on the title page.

As well, at the February 2006 Board hearing, and again in a May 2006 statement, the Veteran indicated that he was unemployed as a result of his service-connected PTSD.  He therefore has raised a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, in December 2006, the RO increased the rating for PTSD to 100 percent effective November 5, 2006.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  However, whether the Veteran is entitled to a TDIU prior to this date is part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, prior to November 5, 2006, the Veteran's depression caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From January 5, 2006 to November 4, 2006, the Veteran's service-connected disability rendered him unemployable.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2006, the criteria are met for a higher initial rating of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).

2.  From January 5, 2006 to November 4, 2006, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As previously discussed, in February 2013, and again in November 2014, the Veteran's representative specifically indicated that the Veteran was seeking an initial rating of 70 percent prior to November 5, 2006 for his PTSD.  As a 70 percent initial rating for PTSD prior to November 5, 2006, is being granted herein, this award represents a complete grant of the benefit sought on appeal.  Additionally, the claim of entitlement to TDIU is being granted, as discussed below.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Initial Rating

For the reasons that follow, the Board concludes that an initial rating of 70 percent prior to November 5, 2006, for the service-connected PTSD is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran asserts that his service-connected PTSD warrants an initial 70 percent rating prior to November 5, 2006.  His PTSD is currently evaluated as 50 percent disabling prior to November 5, 2006, under 38 C.F.R. § 4.130, Code 9411 according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment, as evidenced by use of the phrase "such symptoms as" in The General Rating Formula for Mental Disorders); see also 38 C.F.R. § 4.130.  

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. A GAF score may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  However, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  Id.

Evaluating all the evidence of record, and in light of VA's doctrine of resolution of reasonable doubt in the claimant's favor on material issues, the Board sees fit to assign a higher 70 percent initial rating for PTSD prior to November 5, 2006.  Specifically, the evidence reflects that, for the period since the grant of service connection through November 5, 2005, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Code 9411.  See also Fenderson, 12 Vet. App. at 126.  

The evidence of record, including VA psychiatric and mental health counseling notes, VA psychiatrist's statements, and lay statements and testimony, indicates, in particular, persistent suicidal ideation, near-continuous depression, impaired impulse control manifested by unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances including work or a worklike setting.  See 38 C.F.R. § 4.130, Code 9411.

In this regard, records of VA psychiatric treatment contain repeated notations of suicidal ideation.  See, e.g., June 2004 VA Examination Report (noting that the Veteran acknowledged thinking about suicide"); September 2004 VA Telemedicine Note (noting specific thoughts of suicide occurring one month prior, and that his "[p]lan would be shooting or hanging"); August 2005 VA Mental Health Counseling Note (reflecting increasing thoughts of suicide); August 2005 VA Telemedicine Note (reflecting "passive suicidal thoughts with no plan"); January 2006 VA Telemedicine Note (reporting "intermittent suicidal thoughts"); March 2006 VA Telemedicine Note (noting "occasional suicidal thoughts"); March 2006 VA Mental Health Counseling Note (stating that the Veteran continues to be suicidal and that the "thought is to shoot [him]self"); April 2006 VA Telemedicine Note (reflecting "occasional suicidal thoughts which the patient has had at baseline for years"); May 2006 VA Mental Health Counseling Note (discussing the Veteran's "passive" suicidal ideation).  Additionally, at his February 2006 Board hearing, the Veteran testified that he previously considered suicide by "tak[ing] an overdose of pills."  

VA counseling and treatment records additionally reflect near-continuous depression, with impaired impulse control manifested by unprovoked irritability with periods of violence.  See, e.g., October 2003 VA Mental Health Counseling Note (reporting depression); November 2003 VA Mental Health Counseling Note (noting symptoms including "depressed mood"); November 2003 VA Telemedicine Note (reflecting depression with hypomanic symptoms including "aggressive impulses"); December 2003 VA Telemedicine Note (noting symptoms including isolating behaviors and irritability which interfered with his interpersonal relationships); February 2004 Mental Health Couples Therapy Note (reflecting his wife's reports of isolating behaviors and refusal to interact with his family); June 2004 VA Examination Report (reflecting symptoms including irritability, hypervigilance, impairment of concentration and memory, and "fair to poor" insight and judgment); June 2004 VA Telemedicine Note (stating that the Veteran frequently feels "close to anger dyscontrol"); August 2005 VA Telemedicine Note (reporting continued severe depression causing isolating behaviors that affect his interpersonal relationships); September 2005 VA Mental Health Counseling Note (reflecting that the Veteran is "decompensating" with increased depression and isolation); November 2005 VA Drug Consultation Report (noting the Veteran's report of increasing depressive symptoms resulting in isolation that strains his interpersonal relationships);  October 2006 VA Telemedicine Note (reflecting that "irritability continues to be problematic" and noting that the Veteran "had some episodes of yelling at his family that disturb him"); November 2006 PTSD Residential Rehabilitation Intake and Assessment (stating that, during fits of anger, the Veteran will "kick and slam doors in [his] house" and has been involved in verbal and physical altercations). 

Furthermore, the evidence of record reflects that during the appellate period, the Veteran's PTSD symptomatology included difficulty in adapting to stressful circumstances, including work or a worklike setting.  See, e.g., March 2004 VA Telemedicine Note (showing that the Veteran reported having difficulty getting along with co-workers due to his irritability); September 2004 VA Telemedicine Note (reporting an outburst of anger 3 to 4 weeks prior directed at a co-worker); March 2005 VA Telemedicine Notes (reflecting increasing anxiety while at work and difficulty dealing with work-related stress); November 2005 VA Drug Consultation Report (noting manifestations of his PTSD including work-related anxiety); February 2006 VA Hearing Transcript (testifying regarding his inability to handle the stress of his job, caused by anxiety and depression, which resulted in hypervigilance and suicidal thoughts).


The Board notes that there is also evidence of record reflecting periods of decreased symptomatology, in particular noting improvement, albeit temporary, in his depression, anxiety, and irritability.  See, e.g., May 2004 VA Telemedicine Note (indicating that the Veteran's irritability had diminished slightly and the improvement had been noticeable to his wife); June 2004 VA Telemedicine Note (noting the Veteran's report of improved mood and reduced tendency to isolate);  August 2005 VA Telemedicine Note (noting slight improvement in anxiety and irritability).  It is precisely because of this waxing and waning of PTSD symptomatology, and because of the wide spectrum of reported symptoms, that the Board requested a VHA opinion to address the severity of the Veteran's PTSD from the time service connection was granted until November 2006, when the disability rating was increased to 100 percent.  See February 2011 VHA Opinion Request.  

The March 2011 VHA opinion, provided pursuant to the Board's February 2011 request, concluded that, prior to November 2006, the Veteran's condition remained "less than severe" and that his symptoms "remained at the moderate level even during the times of some worsening."  However, the parties to the April 2013 Joint Motion deemed this opinion to be inadequate because it was conclusory and failed to provide any clear bases as to the manner in which the conclusions were reached.  See April 2013 Joint Motion for Remand.  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."). 

As a result, the Board sought further medical comment in May 2014, requesting another VHA opinion addressing the severity of the Veteran's PTSD from the time service connection was granted until November 2006.  However, the May 2014 VHA opinion provided in response to this additional request was similarly inadequate.  See June 2014 Letter to the Chief of Staff, Sioux Falls VA Healthcare System (noting that the May 2014 was also deficient, in that it failed to support its conclusions with adequate rationale).  The Board therefore requested yet another VHA opinion providing "a more thorough explanation as to how each conclusion was reached with reference to specific facts, as necessary, to support each conclusion."  Id.  This additional opinion was provided in July 2014.  However, this opinion is also conclusory in nature, as it advances essentially no bases for the conclusions drawn and fails to address relevant evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Moreover, the July 2014 examiner failed to adequately support, by reference to specific facts and medical principals, the opinion that the Veteran's PTSD was productive of no more than moderate symptoms resulting in occupational and social impairment with reduced reliability and productivity.  Id.

Furthermore, the Veteran's VA treating psychiatrist stated in January 2006, that, since he began VA psychiatric treatment in November 2003, he has been diagnosed with "severe and chronic" PTSD, the manifestations of which included suicidal thoughts, anxiety and anger at work, depression and isolating behaviors affecting familial relationships, and chronic mood instability.  See January 2006 Letter from Dr. B.B.  Although VA is not bound by a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor, see Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993), the Board finds that this contemporaneous documentation of the presence of "severe" PTSD symptomatology throughout the appellate period is entitled to greater probative weight than the conclusory opinions adduced by the VHA examiners.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  

The Board additionally notes that, during the appellate period, the Veteran was assigned GAF scores of 52, in June 2004, and 50, in August 2005.  In this regard, a score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, the assigned GAF scores are reflective of the waxing and waning PTSD symptomatology throughout the appellate period.  Nevertheless, the assignment of a GAF of 50 reflects serious symptomatology and further bolsters the VA treating psychiatrist's classification of the Veteran's PTSD as "chronic and severe."

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including persistent suicidal ideation, near-continuous depression, impaired impulse control manifested by unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, the Board finds that, for the period prior to November 5, 2005, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular Consideration

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including persistent suicidal ideation, near-continuous depression, impaired impulse control manifested by unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, Code 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.  

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

IV.  TDIU

Finally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 


In making this determination the critical inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Since November 5, 2006, the Veteran has been in receipt of a 100 percent rating for his PTSD. This rating precludes awarding a TDIU from this date forward.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Moreover, there is no additional service-connected disability which would serve to support an award of TDIU separate and distinct from his PTSD so as to potentially provide a basis for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).

For the period prior to November 5, 2006, the Veteran is now in receipt of a 70 percent rating for his PTSD, which is sufficient to avail him of schedular TDIU under § 4.16(a).  The only remaining consideration, then, is whether his service-connected disability rendered him unable to obtain and maintain substantially gainful employment.  

VA treatment records reflect that the Veteran was employed full time as a correctional officer until January 2007.  See, e.g., June 2004 VA Examination Report (reflecting a two-and-a-half-year history of working as a correctional officer); January 2006 VA Telemedicine Note (reflecting that the Veteran recently quit his job).  Review of the record shows that he stopped working on January 5, 2006.  See February 2006 Board Hearing Transcript (testifying that his final day of work was January 4, 2006.  In January 2006, the Veteran's VA treating psychiatrist B.B., M.D. stated that the Veteran resigned from his job due to "PTSD related anxiety and anger."  In December 2006, the Veteran was found to be "totally and permanently disabled" as a result of his PTSD, and a VA examination performed at that time concluded that he was unemployable, "even at a sedentary job with minimal supervision and little interaction with the public."   See December 2006 VA Residential Rehabilitation Discharge Summary; December 2006 VA Compensation and Pension Examination Report.  In light of this evidence reflecting that the Veteran left his employment due to his service-connected PTSD and that he was determined to be unemployable on VA examination less than a year later, the Board finds that a TDIU is warranted from January 5, 2006 to November 4, 2006. However, a TDIU is not warranted prior to that time, as the Veteran was employed until January 4, 2006.  

Accordingly, a TDIU is granted from January 5, 2006 to November 4, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of 70 percent prior to November 5, 2006 for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU, effective from January 5, 2006 to November 4, 2006, is granted.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


